 

EXHIBIT 10.2.7

 

Amended and Restated Share Option Agreement

 

VERIGY LTD. 2006 EQUITY INCENTIVE PLAN

AMENDED & RESTATED NOTICE OF SHARE OPTION GRANT

 

For Awardees located in France

 

Effective as of March 6, 2008, this Amended & Restated Notice of Share Option
Grant and Amended & Restated Share Option Agreement (together, the “Amended
Share Option Agreement”) amend and replace in their entirety that certain Notice
of Share Option Grant and Verigy Ltd. 2006 Equity Incentive Plan Share Option
Agreement dated June 12, 2006.

 

You have been granted an option to purchase 62,500 Ordinary Shares of Verigy
Ltd. (the “Company”) at the exercise price of $15.00 per share.  Your option is
summarized on the Award Summary page of your Smith Barney account.

 

Your option becomes vested with respect to 25% of the Shares subject to your
option on each of the following dates, provided that you continue to be an
Awardee Eligible to Vest (as defined in the U.S. Plan) as of each such date:
June 12, 2007; June 12, 2008; June 12, 2009 and June 12, 2010.

 

You and the Company agree that your option is granted under and governed by the
terms and conditions of the Verigy Ltd. 2006 Equity Incentive Plan and the
Verigy Ltd. 2006 Equity Incentive Plan for Options Granted to employees in
France (the “French Option Plan”) (together, the “Plan”), the Amended and
Restated Share Option Agreement (of which this notice is a part), and the Award
Summary.

 

Except as otherwise provided in the event of death or disability, this option
shall first become exercisable on that date that is four years and one day from
the date of grant.

 

Your option grant is intended to qualify for favorable tax and social security
contributions treatment in France under Sections L. 225-177 to L. 225-186 of the
French Commercial Code, as subsequently amended.

 

You further agree that the Company shall cause the shares issued upon exercise
of this option to be deposited in your Smith Barney Account and, further, that
the Company may deliver electronically all documents relating to the Plan or
your option (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements). You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company. If the Company posts these
documents on a web site, it will notify you regarding such posting.

 

BY CLICKING ON THE “ACCEPT” BUTTON ON THE SCREEN TITLED “STEP 3: CONFIRM THE
REVIEW/ACCEPTANCE OF YOUR AWARD,” YOU AGREE TO BE BOUND BY THE AMENDED SHARE
AGREEMENT AND THE PLAN.

 

VERIGY LTD.

 

 

By: Keith L. Barnes

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

VERIGY LTD. 2006 EQUITY INCENTIVE PLAN

AMENDED & RESTATED SHARE OPTION AGREEMENT

 

Tax Treatment

 

This option is intended to be a nonstatutory stock option.

 

 

 

Term

 

This option expires in any event at the close of business at Company
headquarters on the day before the 7th anniversary of the Date of Grant, as
shown in the Award Summary. (It may expire earlier if your Service terminates,
as described below.)

 

 

 

Vesting

 

This option becomes vested during the Option term, as shown in the Notice of
Share Option Grant, as long as you remain an Awardee Eligible to Vest (as
defined in the U.S. Plan).

 

 

 

 

 

This option will in no event become vested for additional shares after your
Service has terminated for any reason, except as otherwise provided in the Plan,
Amended Share Option Agreement or in that certain Equity Award Modification
Agreement between the Company and you dated on or about September 17, 2007 (the
“Modification Agreement”).

 

 

 

Exercisability

 

Except as otherwise provided in the event of death or disability, this option
shall first become exercisable on that date that is four years and one day from
the date of grant.

 

 

 

Regular Termination

 

If your Service terminates for any reason except death, disability (as defined
below), or retirement due to age (as defined in the Plan), then this option will
expire at the close of business at Company headquarters on the later of (i) the
date 90 days after your termination date or (ii) the date 90 days following the
fourth anniversary of the date of grant, but in no event later than the
expiration of the term of this option. The Company determines when your Service
terminates for this purpose.

 

 

 

Death

 

If you die before your Service terminates, this option will become immediately
vested and exercisable in full and will expire at the close of business at
Company headquarters on the date 6 months after the date of death.

 

 

 

 

 

In the event of your death after cessation of employment but prior to the
termination of the option, your heirs may exercise the vested options for 6
months following your death. In these circumstances, all unvested options will
lapse upon your death.

 

 

 

 

 

All vested options that are not exercised within 6 months of your death will be
forfeited. The 6-month exercise period will apply without regard to the term of
the option.

 

--------------------------------------------------------------------------------


 

Disability

 

If your Service terminates because of your disability which is defined as
disability under categories 2 or 3 under Section L. 341-4 of the French Social
Security Code, then this option will become immediately vested and exercisable
in full and expire at the close of business at Company headquarters on the date
12 months after your termination date, or, if earlier, the expiration of the
term of this option.

 

 

 

Retirement

 

If your Service terminates because of retirement due to age (as defined in the
Plan), then (i) the vested portion of this option will be determined by adding
twelve months to your length of service and (ii) the option will expire at the
close of business at Company headquarters on the later of (A) the date twelve
months after your termination date or (B) the date twelve months following the
fourth anniversary of the date of grant, but in no event later than the
expiration of the term of this option.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another Company approved leave of absence, and
if continued crediting of Service is required by the terms of the leave or by
applicable law. But your Service terminates when the approved leave ends, unless
you immediately return to active work.

 

 

 

 

 

Your status as an Awardee Eligible to Vest (as defined in the U.S. Plan) will
always cease upon termination of employment with the Company or a Subsidiary or
Affiliate except as provided in Article 5 of the U.S. Plan.

 

 

 

 

 

If you commence working on a part-time basis, then the vesting schedule
specified in the Notice of Share Option Grant may be adjusted in accordance with
the Company’s part-time work policy or the terms of an agreement between you and
the Company pertaining to your part-time schedule.

 

 

 

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

 

 

Notice of Exercise

 

You may exercise this option from time to time for any number of shares for
which the option is then exercisable, by notice in writing, electronically or by
other means to, and as proscribed by, the Company’s equity incentive
administration service provider (the “administration service provider”). Your
exercise notice will be effective and irrevocable at such time as your notice,
method of payment and such other documentation as the administration service
provider may require have been received by the administration service provider.

 

 

 

 

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

--------------------------------------------------------------------------------


 

Form of Payment

 

When you exercise this option, you must provide for payment of the option
exercise price for the shares that you are purchasing. Notwithstanding any
provision in the U.S. Plan to the contrary, upon exercise of an option, the full
exercise price will be paid either in cash, by check or by credit transfer.
Under a cashless exercise program, you may give irrevocable instructions to the
administration service provider to properly deliver the option price to the
Company.

 

 

 

Withholding Taxes and Stock Withholding

 

Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the option grant, including the grant, vesting
or exercise of the option, the subsequent sale of shares acquired pursuant to
such exercise and the receipt of any dividends; and (2) do not commit to
structure the terms of the grant or any aspect of the option to reduce or
eliminate your liability for Tax-Related Items.

 

 

 

 

 

Prior to exercise of the option, you will pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer, within legal
limits, or from proceeds of the sale of shares. Finally, you will pay to the
Company or the Employer, by means of cash, check or credit transfer, any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of your participation in the Plan or your purchase of
shares that cannot be satisfied by the means previously described. The Company
may refuse to honor the exercise and refuse to deliver the shares if you fail to
comply with your obligations in connection with the Tax-Related Items as
described in this section.

 

 

 

Restrictions on Resale

 

You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

Transfer of Option

 

This option may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by the beneficiary designation, will or by
the laws of descent or distribution and may be exercised, during your lifetime,
only by you.

 

--------------------------------------------------------------------------------


 

Retention Rights

 

Your option or this Amended Share Option Agreement does not give you the right
to be retained by the Company or a subsidiary of the Company in any capacity.
The Company and its subsidiaries reserve the right to terminate your Service at
any time.

 

 

 

Stockholder Rights

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by submitting the required notice in
accordance with the provisions under “Notice of Exercise” set forth above and
paying the exercise price and any applicable withholding taxes. No adjustments
are made for dividends or other rights if the applicable record date occurs
before you exercise this option, except as described in the Plan.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the exercise price per
share may be adjusted pursuant to the Plan.

 

 

 

Nature of the Grant

 

In accepting the grant, you acknowledge that:

 

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Amended Share Option
Agreement;

 

(b) the grant of the option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

 

(c) all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;

 

(d) you are voluntarily participating in the Plan;

 

(e) the option is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or the Employer, and
which is outside the scope of your employment contract, if any;

 

(f) the option is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer;

 

 

--------------------------------------------------------------------------------


 

 

 

(g) in the event that you are not an employee of the Company, the option grant
will not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the option grant will not be interpreted to form an
employment contract with the Employer or any subsidiary or affiliate of the
Company;

 

(h) the future value of the underlying shares is unknown and cannot be predicted
with certainty;

 

(i) if the underlying shares do not increase in value, the option will have no
value;

 

(j) if you exercise your option and obtain shares, the value of those shares
acquired upon exercise may increase or decrease in value, even below the
exercise price;

 

(k) in consideration of the grant of the option, no claim or entitlement to
compensation or damages shall arise from termination of the option or diminution
in value of the option or shares purchased through exercise of the option
resulting from termination of your employment by the Company or the Employer
(for any reason whatsoever and whether or not in breach of local labor laws) and
you irrevocably release the Company and the Employer from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by signing this Amended Share
Option Agreement, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim; and

 

(l) in the event of termination of your employment, your right to receive the
option and vest in the option under the Plan, if any, will terminate effective
as of the date that you are no longer actively employed and will not be extended
by any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of termination of employment, your right to exercise
the option after termination of employment, if any, will be measured by the date
of termination of your active employment and will not be extended by any notice
period mandated under local law; the Company shall have the exclusive discretion
to determine when you are no longer actively employed for purposes of your
option grant.

 

 

 

Data Privacy Notice and Consent

 

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Amended Share Option Agreement by and among, as applicable, your employer,
the Company, its subsidiaries and its affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

 

--------------------------------------------------------------------------------


 

 

 

You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, identification number, salary, nationality,
job title, any shares of stock or directorships held in the Company, details of
all options or any other entitlement to shares awarded, canceled, vested,
unvested or outstanding in your favor, for the purpose of implementing,
administering and managing the Plan (“Data”). You understand that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in your
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom the shares
received upon exercise of the option may be deposited. You understand that Data
will be held only as long as is necessary to implement, administer and manage
your participation in the Plan. You understand that you may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing your local human
resources representative. You understand that refusal or withdrawal of consent
may affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, You understand
that You may contact your local human resources representative.

 

 

 

Language

 

If you have received this Amended Share Option Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.

 

 

 

Applicable Law

 

This Amended Share Option Agreement shall be governed by, and construed in
accordance with, the laws of the Republic of Singapore (except its choice-of-law
provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Amended Share Option Agreement by
reference.

 

--------------------------------------------------------------------------------


 

 

 

This Amended Share Option Agreement and the Plan, together with the Modification
Agreement constitute the entire understanding between you and the Company
regarding this option. Any prior agreements, commitments or negotiations
concerning this option, except for the Modification Agreement, are superseded.
This Amended Share Option Agreement may be amended only by another written
agreement between the parties.

 

 

 

 

 

If one or more of the provisions of this Amended Share Option Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Amended Share Option
Agreement to be construed so as to foster the intent of this Amended Share
Option Agreement and the Plan,

 

BY CLICKING ON THE “ACCEPT” BUTTON ON THE SCREEN TITLED “STEP 3: CONFIRM THE
REVIEW/ACCEPTANCE OF YOUR AWARD,” YOU AGREE TO BE BOUND BY THIS AMENDED SHARE
OPTION AGREEMENT AND THE PLAN.

 

--------------------------------------------------------------------------------

 